Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 1 of 11
Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 2 of 11
Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 3 of 11
Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 4 of 11
Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 5 of 11
Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 6 of 11
                                                   Appendix A

          Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 7 of 11

                                                                             Thomas D. Fowlkes, M.D.
                                                                                          1203 Medical Park Drive
                                                                                                    P.O. Box 1955
                                                                                                Oxford, MS 38655
                                                                                               Cell: 662-801-7508
                                                                                             tom@drfowlkes.com




SUMMARY OF QUALIFICATIONS
       Seasoned Physician Board Certified in both Emergency Medicine and Addiction Medicine and with more
       than 20 years of practice in Correctional Medicine.

       Accomplished expert witness with more than 10 years of experience at both deposition and trial in state
       and federal courts and before state regulatory bodies on behalf of plaintiffs/prosecutors/state boards as
       well as defendants in these matters.

       Areas of expertise include:      Correctional Healthcare
                                        Deaths in Custody
                                        Drug Abuse and Effects of Addiction
                                        Drug testing interpretation and effects of substances
                                        Urgent Care & Emergency Medicine

CERTIFICATIONS
       Board certified emergency physician (American Board of Emergency Medicine)- July 1993 - Dec. 2023

       Board certified in Addiction Medicine (American Board of Addiction Medicine)- Dec. 2010 - Dec. 2020

       Certified Correctional Healthcare Professional - Physician (CCHP-P) - July 2017 - June 2020

       Certified Medical Review Officer for Drug/Alcohol Testing (MROCC) - Dec. 2012 - Dec. 2022

       Unrestricted license to practice medicine in Mississippi since 1993

PROFESSIONAL EXPERIENCE
       1998-Present            Medical Director at Lafayette County (MS) Detention Center, a 140-bed jail facility
                               holding local and federal (US Marshal) detainees. From 1998-2015, as an
                               independent contractor responsible for provision of all medical, nursing,
                               medication and lab services at the facility. Responsible for all these health
                               services as an employee of Lafayette County, MS since 2015

       2011- Present           Medical consultant for Third Circuit Judicial District Drug Court, a felony drug
                               court in Oxford, MS under the direction of Administrator Brandon Vance and
                               Judge Andrew Howorth

       2007- Present           Prisoner Advocate Member, Institutional Review Board, Division of Research
                               Integrity & Compliance, University of Mississippi

       2018- Present           Co-owner and Physician at Right Track Medical Group, an outpatient provider of
                               mental health services in North Mississippi




Updated 10/08/2019                                                                                     Page 1 of 5
       Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 8 of 11
                                                                  Thomas D. Fowlkes, M.D.

PROFESSIONAL EXPERIENCE (cont.)

     1992-Present     Sole shareholder of Thomas D. Fowlkes, M.D., P.A. Contractor of emergency
                      physician services to acute care facilities and emergency medicine/EMS
                      consultant. Operated correctional medical facility at Lafayette County, MS
                      Detention Center and conducted court ordered mental health, substance abuse &
                      competency evaluations for Chancery Court in Lafayette County. Expert witness
                      & litigation support practice

     1999-Present     Served as Deputy Medical Examiner Investigator for Lafayette County MS from
                      1999-2008 after completing 40-hour Death Investigation Certification Class. Since
                      2008 I have served as the medical consultant to the Lafayette County Coroner.

     2011-Present     Medical Director for A&D Services for Region IV Comm. Mental Health Center.
                      2011-2014 Detox Services at Tupelo CSU. 2017-Present at Corinth (Part-time)

     2019-Present     Medical Director and co-owner of Express Care of Mississippi, LLC, an urgent
                      care center in Cleveland, MS.

     2015- 2018       Director of Professional & Medical Relations/Addiction Physician for American
                      Addiction Centers, a nationwide provider of addiction services, at Oxford
                      Treatment Center (formerly The Oxford Centre)

     2009- 2017       Owner of a primary care clinic in Oxford, MS. Provider of primary and urgent care
                      and an office-based addiction medicine practice. Until 2015, I practiced as a solo-
                      practitioner then in partnership with a nurse practitioner as Oxford Family Clinic,
                      LLC

     2011- 2015       Co-owner and Chief Medical Officer of The Oxford Centre, Inc. a 76-bed CARF
                      accredited detox, residential and outpatient substance abuse treatment facility.
                      Sold to American Addiction Centers, a publicly traded company, in August 2015

     2008-2011        Addiction physician for detox and residential unit at Haven House, substance
                      abuse treatment facility in Oxford, MS operated by Region II CMHC (Part-time)

     2005-2009        Urgent care physician at Robinsonville (MS) Urgent Care Clinic and part-time
                      physician at the Harrah’s Employee Health & Wellness Center

     1998-2001        Private practice of Emergency Medicine with Oxford Emergency Group, P.A.
                      Provided emergency physician services to Baptist Memorial Hospital-North Miss.
                      and Tri-Lakes Medical Center

     1997-1998        Chief Medical Officer for Rural-Metro Corporation’s Mid-South
                      region. Rural-Metro provides ambulance services and fire protection throughout
                      the United States and internationally.

     1995-1997        Chief Medical Officer, secretary/treasurer and co-owner of Priority EMS, an
                      ambulance provider in north Mississippi and metropolitan Memphis. Corporation
                      merged with Rural-Metro Corp., a publicly traded company

     1992-1994        Private practice of Emergency Medicine as shareholder and officer in Mid-South
                      Emergency Physicians, P.C. Provided emergency department services for St.
                      Joseph Hospital in Memphis, TN




                                                                                             Page 2 of 5
       Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 9 of 11
                                                                        Thomas D. Fowlkes, M.D.



EDUCATION
    University of Pittsburgh Residency in Emergency Medicine
    Pittsburgh, PA
    1989-1992
    Selected Chief Resident-1992
    Served as medical command & on-scene physician for City of Pittsburgh, Dept. of Public Safety
    Served as flight physician for STAT Med-evac helicopter program

    University of Tennessee Medical School
    Memphis, TN
    M.D. 1989
    Faculty Medal for Highest GPA
    Alpha Omega Alpha Medical Honor Society

    Rhodes College
    Memphis, TN
    B.S. in Psychobiology 1985
    EMT with Shelby County Sheriff's Department, Division of Emergency Services
    Psychiatric Technician at Memphis Mental Health Institute, an acute care psychiatric hospital

    University of the South
    Sewanee, TN
    1980-1982
    Community Volunteer Firefighter
    Emergency Medical Technician (EMT-A)


CURRENT MEMBERSHIPS/RECOGNITIONS
    American College of Correctional Physicians
    Fellow of the American Society of Addiction Medicine
    Mississippi Society of Addiction Medicine
    North Mississippi Medical Society/Mississippi State Medical Association/American Medical Association


PUBLICATIONS
    Fowlkes T. "Shortness of Breath." Prehospital Systems and Medical Oversight. 3rd ed. Ed. Kuehl A.
    Dubuque: Kendall/Hunt, 2002. 665-671. Print.

    Fowlkes T. "Shortness of Breath." Prehospital Medicine: The Art of On-Line Medical Command. 1st ed.
    Eds. Paris, Roth, Verdile. Maryland Heights: Elsevier, 1996. 101-112. Print.

    Fowlkes T, Verdile V. "Managing Gunshot Wounds." The Journal of Emergency Services. Vol. 23 (1990):
    20-27. Print.




                                                                                                    Page 3 of 5
      Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 10 of 11
                                                                        Thomas D. Fowlkes, M.D.

PRESENTATIONS/TEACHING
    Instructor for modules on “Health Care Issues,” “Responding to Medical Emergencies,” and “Responding
    to Special Needs Inmates” for the Mississippi State Standards & Training- Corrections Officer Training
    Course, September 18 & 19, 2019, at the DeSoto County Sheriff’s Department in Hernando, MS

    Videotape Presentation on “Reasonable Suspicion for Drug Testing” as part of DOT Training for
    Supervisors, Asmark Institute, Owensboro, KY, September 9, 2019

    "Safe Prescribing of Sedative-Hypnotics" at MPHP Prescribers' Summit: Controlled Substance Update
    June 22, 2018, Pearl, MS

    "Safe Prescribing of Sedative-Hypnotics" at MPHP Prescribers' Summit: Controlled Substance Update
    April 13, 2018, Gulfport, MS

    "Safe Prescribing of Sedative-Hypnotics" at MPHP Prescribers' Summit: Controlled Substance Update
    March 9, 2018, Oxford, MS

    "Case Studies in Controlled Substance Prescribing" at MPHP Prescribers' Summit: Controlled Substance
    Update October 13, 2017, Jackson, MS

    "Case Studies in Controlled Substance Prescribing" at Mississippi State Medical Association Foundation
    Prescribers' Summit March 31, 2017, Oxford, MS
    "Update on the Prescription Drug Epidemic, Disturbing New Trends & Drug Testing Basics" at Lafayette
    County Bar Association's Continuing Legal Education Conference October 20, 2016, Oxford, MS

    "Benzodiazepines: An Update" at North Mississippi Medical Center's 13th Annual Outcomes Conference
    August 25, 2016, Pickwick, TN

    "Sedative Hypnotics: Avoiding Prescribing Pitfalls" at Mississippi Professionals Health Program
    Prescribers' Summit June 24, 2016, Gulfport, MS

    "Benzodiazepines: Update on Prescribing Trends" at Mississippi State Medical Association Foundation
    Prescribers' Summit April 1, 2016, Oxford, MS

    "An Introduction to the Prescription Drug Epidemic", Guest lecturer, Addiction Counseling Course in the
    Graduate School of Counselor Education, University of MS, February 22, 2016, Oxford, MS

    "Benzodiazepines: An Update" at 37th Annual Caduceus Retreat & Conference of MS State Medical
    Association Foundation, July 11, 2015, Louisville, MS

    "An Introduction to the Prescription Drug Epidemic", Guest lecturer, Addiction Counseling Course in the
    Graduate School of Counselor Education, University of MS, February 10, 2015, Oxford, MS

    "Prescription Drug Epidemic: Trouble at Home" at Annual FACT Conference, November 7, 2014,
    Tupelo, MS

    "Mental Health in the Primary Care Setting" Keynote Address at North MS Medical Center Outcomes
    Conference, August 22, 2014, Pickwick, TN

    "Managing Opiate Addicts with Painful Conditions" at North MS Medical Center Outcomes
    Conference, August 21, 2014, Pickwick, TN




                                                                                                      Page 4 of 5
       Case 6:18-cv-00029-BMM Document 55-16 Filed 11/08/19 Page 11 of 11
                                                                       Thomas D. Fowlkes, M.D.

PRESENTATIONS/TEACHING (cont.)
     "Buprenorphine: The Rest of the Story" at 24th Annual MS Association of Addiction Professionals
     Conference, July 22, 2014, Oxford, MS

     "Prescription Drug Epidemic: Trouble at Home" at 24th Annual MS Association of Addiction Professionals
     Conference, July 22, 2014, Oxford, MS

     "Controlled Substance Update" at MS State Medical Association Foundation Prescribers' Summit, March
     28, 2014, Oxford, MS

     "Benzodiazepines: The Good News & Bad News" at Northwest MS Regional Medical Center Staff
     Conference, Dec. 10, 2013, Clarksdale, MS

     "Benzodiazepine Update" at Southern Medical Association Rules, Regulations, & Risks of Prescribing
     Controlled Substances, November 15, 2013, Hattiesburg, MS

     "Controlled Substances Update: Benzodiazepines" at Singing River Health System Prescribers' Summit,
     November 1, 2013, Moss Point, MS

     "Controlled Substances Update: Benzodiazepines" at MS Professionals Health Program Prescribers
     Summit, October 18, 2013, Jackson, MS

     "Managing Controlled Substances in MS: Benzodiazepines" at North MS Medical Center Best Outcomes
     Conference, August 22, 2013, Pickwick, TN




                                                                                                 Page 5 of 5
